DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rajendra B. Panwar (Reg# 63,165) on 08/11/2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
accessing video data, the video data displaying one or more traffic entities; 
generating, from the video data, a plurality of sequences of video frames, each sequence of video frames corresponding to a portion of the video data displaying a traffic entity of the one or more traffic entities; 
for a sequence of video frames of the plurality of sequences of video frames: 
identifying a plurality of stimuli in the sequence of video frames, each stimulus including a subset of[[ the]] video frames of the sequence of video frames; and 
applying a machine learning model to each stimulus of the plurality of stimuli, the machine learning model generating an output describing a state of mind of a traffic entity displayed in[[ the]] video frames of the subset of video frames; 
generating a data structure storing: 
information describing the sequence of video frames, and information linking frame indexes of the plurality of stimuli in the sequence of video frames to corresponding outputs of the machine learning model; and 
storing the data structure in association with the video data; and 
presenting, via a user interface, an output of the machine learning model for a traffic entity of interest displayed in the video data based on data structures associated with the traffic entity of interest.    

21. (Currently Amended) A non-transitory computer readable medium storing instructions that when executed by one or more computer processors cause the one or more computer processors to perform steps comprising: 
accessing video data, the video data displaying one or more traffic entities; 
generating, from the video data, a plurality of sequences of video frames, each sequence of video frames corresponding to a portion of the video data displaying a traffic entity of the one or more traffic entities; 
for a sequence of video frames of the plurality of sequences of video frames: 
identifying a plurality of stimuli in the sequence of video frames, each stimulus including a subset of[[ the]] video frames of the sequence of video frames; and 
applying a machine learning model to each stimulus of the plurality of stimuli, the machine learning model generating an output describing a state of mind of a traffic entity displayed in[[ the]] video frames of the subset of video frames; 
generating a data structure storing: 
information describing the sequence of video frames, and 
information linking frame indexes of the plurality of stimuli in the sequence of video frames to corresponding outputs of the machine learning model; and 
storing the data structure in association with the video data; and 
presenting, via a user interface, an output of the machine learning model for a traffic entity of interest displayed in the video data based on data structures associated with the traffic entity of interest.  

27. (Currently Amended) A computer system comprising: 
one or more computer processors; and 
a non-transitory computer readable medium storing instructions that when executed by the one or more computer processors cause the one or more computer processors to perform steps comprising: 
accessing video data, the video data displaying one or more traffic entities; 
generating, from the video data, a plurality of sequences of video frames, each sequence of video frames corresponding to a portion of the video data displaying a traffic entity of the one or more traffic entities; 
for a sequence of video frames of the plurality of sequences of video frames: 
identifying a plurality of stimuli in the sequence of video frames, each stimulus including a subset of[[ the]] video frames of the sequence of video frames; and 
applying a machine learning model to each stimulus of the plurality of stimuli, the machine learning model generating an output describing a state of mind of a traffic entity displayed in[[ the]] video frames of the subset of video frames; 
generating a data structure storing: 
information describing the sequence of video frames, and 
information linking frame indexes of the plurality of stimuli in the sequence of video frames to corresponding outputs of the machine learning model; and 
storing the data structure in association with the video data; and 
presenting, via a user interface, an output of the machine learning model for a traffic entity of interest displayed in the video data based on data structures associated with the traffic entity of interest.  
Allowable Subject Matter
Claims 1-6 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 21, and 27, the closest prior art Anthony et al. (2019/0012574) discloses accessing video data, the video data displaying one or more traffic entities, for a sequence of video frames, identifying a plurality of stimuli in the sequence of video frames, each stimulus including a subset of video frames, applying a machine learning model to the stimulus, the machine learning model generating an output describing a state of mind of a traffic entity and generating a data structure.  However, there is no mention of a data structure storing information describing the sequence of video frames and information linking frame indexes of the plurality of stimuli in the sequence of video frames to corresponding outputs of the machine learning model, storing the data structure in association with the video data, and presenting an output of the machine learning model for a traffic entity of interest based on data structures associated with the traffic entity of interest.  Liu (CN108446594) discloses generating a plurality of sequences of video frames corresponding to a portion of video data, for a sequence of video frames, identifying an action characteristic vector sequence of an action image sequence of a tested personnel, applying a machine learning model to the action characteristic vector sequence, the machine learning model generating an output of a total characteristic vector of the emergency action sequence of the tested personnel, however, there is no mention of, for a sequence of video frames, identifying a plurality of stimuli in the sequence of video frames, each stimulus including a subset of video frames, applying the machine learning model to each stimulus, the output describing a state of mind of a traffic entity displayed in the video frames, and generating a data structure storing information describing the sequence of video frames and information linking frame indexes of the plurality of stimuli in the sequence of video frames to corresponding outputs of the machine learning model.  Butcher et al. (US 2021/0097302), Bakry et al. (US 10,755,106), and Kumar et al. (US 11,301,684) all disclose generating a data structure storing information, however, they do not disclose a data structure storing information describing the sequence of video frames and information linking frame indexes of the plurality of stimuli in the sequence of video frames to corresponding outputs of the machine learning model and storing the data structure in association with the video data.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-6, they are dependent on allowed claim 1.
With regards to claims 22-26, they are dependent on allowed claim 21.
With regards to claims 28-32, they are dependent on allowed claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/            Primary Examiner, Art Unit 2662